Internal Use Only



























UNITED TECHNOLOGIES CORPORATION
BOARD OF DIRECTORS
DEFERRED STOCK UNIT PLAN




As Amended and Restated Effective January 1, 2020





--------------------------------------------------------------------------------


Internal Use Only

UNITED TECHNOLOGIES CORPORATION
BOARD OF DIRECTORSDEFERRED STOCK UNIT PLAN
Table of Contents

Page
        1

--------------------------------------------------------------------------------

Internal Use Only

Article I INTRODUCTION AND PURPOSE
1
1.01 Purpose of Plan
1
1.02 Effective Date of Plan and Amendments
1
1.03 Impact of Carrier and Otis Spin-off
2
Article II DEFINITIONS
3
Article III ELIGIBLE COMPENSATION
7
3.01 Annual Retainer
7
3.02 Annual Deferred Stock Unit Award
7
3.03 New Director Restricted Stock Unit Award
8
3.04 Duplication of Benefits
8
Article IV ACCOUNTS AND CREDITS
9
4.01 Annual Deferred Stock Unit Award
9
4.02 Elective Annual Retainer
9
4.03 New Director Restricted Stock Unit Award
9
4.04 Accounts
10
4.05 Deferred Stock Unit Accounts
11
4.06 Hypothetical Nature of Accounts and Investments
12
Article V ELECTION PROCEDURES AND DISTRIBUTIONS
12
5.01 Annual Retainer Deferral Election
12
5.02 Annual Retainer Deferral Election Deadline
13
5.03 Distribution Commencement Date
13
5.04 Election of Form and Amount of Distribution
14
5.05 Change in Distribution Election
15
Article VI ADMINISTRATION
16
6.01 In General
16
6.02 Plan Amendment and Termination
16
6.03 Reports to Participants
17
6.04 Delegation of Authority
17
6.05 Distribution of Shares
18
Article VII MISCELLANEOUS
18
7.01 Rights Not Assignable
18
7.02 Certain Rights Reserved
18
7.03 Withholding Taxes
18
7.04 Compliance with Section 409A
19
7.05 Incompetence
19
7.06 Inability to Locate Participants and Beneficiaries
20
7.07 Successors
20
7.08 Usage
20
7.09 Severability
20
7.10 Share Ownership Requirements
21
7.11 Governing Law
21

        2

--------------------------------------------------------------------------------

Internal Use Only

APPENDIX A United Technologies Corporation Board of Directors Deferred Stock
Unit Plan as in effect on October 3, 2004 (the “Prior Plan”)










































        


        3

--------------------------------------------------------------------------------


Internal Use Only



        1

--------------------------------------------------------------------------------


Internal Use Only

Article I.INTRODUCTION AND PURPOSE


i.Purpose of Plan
The United Technologies Corporation Board of Directors Deferred Stock Unit Plan
(the “Plan”) has been established to provide an arrangement for non-employee
directors to receive an annual Deferred Stock Unit Award and a New Director
Restricted Stock Unit Award and to defer their Annual Retainer in the form of
deferred stock units equal in value to shares of the Corporation’s common stock
for the purpose of aligning the interests of non-employee directors with those
of the Corporation’s shareowners.
        
ii.Effective Date of Plan and Amendments
(a) The Plan as originally adopted on January 1, 1996 was amended and restated
effective January 1, 2005 for the purpose of complying with Section 409A of the
Internal Revenue Code with respect to deferrals that were earned or vested after
December 31, 2004. Amounts that were earned or vested (within the meaning of
Section 409A) prior to January 1, 2005, and any subsequent increases in these
amounts that are permitted to be treated as grandfathered benefits under Section
409A, are generally subject to and shall continue to be governed by the terms of
the Prior Plan set forth in Appendix A.


(b) The Plan was amended and restated in 2010 for the purposes of: (i) revising
the retainer structure; (ii) establishing share ownership guidelines for
non-employee directors; and (iii) providing that distributions from this Plan
and the Prior Plan will be comprised of shares of UTC Common Stock rather than
cash. Changes effected by this amendment and restatement were generally
effective as of October 13, 2010.


(c) The Plan was amended effective February 1, 2013, for the purpose of revising
the retainer fee and annual deferred stock unit award amounts.


UTCLGL-159530 v8     1

--------------------------------------------------------------------------------

Internal Use Only

(d) The Plan was amended and restated for the purposes of: (i) revising the
retainer fee and annual deferred stock unit award amounts as integrated into
this Plan effective April 27, 2015; and (ii) establishing a retainer fee and
deferred stock unit award for the position of non-executive Chairman of the
Board effective November 23, 2014.


e) The Plan was amended and restated effective April 24, 2017 for the purposes
of: (i) revising the retainer fee and annual deferred stock unit award amounts;
(ii) establishing that non-employee directors serving in multiple leadership
roles would receive the additional awards specified for each role; and (iii)
certain other changes related to the administration of the Plan.


f)  The Plan was amended and restated effective April 29, 2019 for the purpose
of revising the retainer fee and annual deferred stock unit award amounts.


g) The Plan is hereby further amended and restated effective January 1, 2020,
for the purpose of effecting certain changes related to certain pending
Corporate transactions.


iii.Impact of Carrier and Otis Spin-off
In the first half of 2020, United Technologies Corporation (“UTC”) separated
into three independent companies, the Corporation, Carrier Global Corporation
(“Carrier”), and Otis Worldwide Corporation (“Otis”), through spin-off
transactions. The transaction by which Otis and Carrier Corporation will cease
to be subsidiaries of UTC is referred to herein as the “Spin-off.” Pursuant to
the terms of the Employee Matters Agreement between UTC, Carrier and Otis: (a)
vested Deferred Stock Units will be converted upon the Spin-off into UTC, Otis
and Carrier Deferred Stock Units; (b) vested restricted Deferred Stock Units
granted under a New Director Restricted Stock Unit Award will be converted upon
the Spin-off into UTC, Otis and Carrier Deferred Stock Units; and (c) unvested
restricted Deferred Stock Units granted under a New Director Restricted Stock
Unit Award will be converted into UTC Deferred Stock Units. UTC Deferred Stock
Units credited to Participants under this Plan shall be distributed in shares of
UTC Common Stock issued under the LTIP; however, Otis and Carrier Deferred Stock
Units shall be distributed in cash. The settlement of Deferred Stock Units in
Common Stock and cash, as applicable, and other adjustments described herein
shall in no event: (i) increase the value of



--------------------------------------------------------------------------------

Internal Use Only

any Participant’s Account; (ii) modify any Participant’s distribution election;
or (iii) alter the procedures in effect under the Plan with respect to elections
and distributions other than the substitution of cash for certain shares. The
Plan shall be under no obligation to hold or issue shares of Otis or Carrier
Common Stock.


Article II.DEFINITIONS


Unless the context clearly indicates otherwise, the following terms, when used
in capitalized form in the Plan, shall have the meanings set forth below:


Account means a bookkeeping account established for a Participant under
Article IV that is credited with Deferred Stock Units, but excluding accounts
under the Prior Plan. Accounts under the Prior Plan will be valued and
administered separately in accordance with the terms and procedures in effect
under the Prior Plan set forth in Appendix A.


Annual Deferred Stock Unit Award means the annual grant of Deferred Stock Units
made to Participants in accordance with Section 3.02.


Annual Meeting means the Corporation’s Annual Meeting of Shareowners.


Annual Retainer means the annual retainer fee payable to a Participant under
Section 3.01 for services to the Corporation as an independent Director in the
capacities indicated.


Beneficiary means a Participant’s beneficiary, designated in writing in a form
and manner satisfactory to the Committee, or if a Participant fails to designate
a beneficiary, or if all of the Participant’s designated Beneficiaries
predecease the Participant, the Participant’s estate.


Board means the Board of Directors of the Corporation.





--------------------------------------------------------------------------------

Internal Use Only

Board Cycle means the period beginning on an Annual Meeting and ending at the
start of the next Annual Meeting.


Carrier means Carrier Global Corporation.


Carrier Deferred Stock Units means Deferred Stock Units of Carrier Global
Corporation distributable in cash in accordance with Article V. Each Carrier
Deferred Stock Unit is equal in value to a share of Carrier common stock.


Closing Price means, with respect to any date specified by the Plan, the closing
price of common stock on the composite tape of New York Stock Exchange on such
date (or if there was no reported sale of common stock on such date, on the next
following day on which there was such a reported sale) which common stock is the
underlying referenced security of the relevant Deferred Stock Unit.


Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto. References to any Section of the Internal Revenue Code
shall include any final regulations or other applicable guidance. References to
“Section 409A” shall include any final regulations or other applicable guidance
issued thereunder by the Internal Revenue Service from time to time.


Committee means the Committee on Governance and Public Policy (and any successor
Committee) of the Board.


Conversion Date means the date Deferred Stock Units are converted to shares of
UTC Common Stock, immediately prior to the delivery of such shares to a
Participant or Beneficiary in accordance with Article V herein.


Corporation means United Technologies Corporation.





--------------------------------------------------------------------------------

Internal Use Only

Deferred Annual Retainer means any portion of a Participant’s Annual Retainer
deferred in accordance with Article V.


Deferred Stock Units means hypothetical shares of common stock that will be
settled in actual shares, or an amount of cash equal to the fair market value of
shares, of common stock (as applicable), that have been deferred in accordance
with Section 409A.


Distribution Anniversary Date means an anniversary of the Distribution
Commencement Date.
Distribution Commencement Date means the first business day that is 30 days
following the date of Separation from Service.


Election means an irrevocable election by a Participant either to defer all or a
portion of the Annual Retainer otherwise payable in cash or to specify how an
Account will be distributed (i.e., as a lump sum, or in 10 or 15 annual
installments).


Employee Matters Agreement means the Employee Matters Agreement entered into, by
and among the Corporation, Otis, and Carrier.


LTIP means the United Technologies Corporation 2018 Long-Term Incentive Plan, as
amended from time to time.


New Director Restricted Stock Unit Award means the one-time Deferred Stock Unit
award granted to a Participant upon election to the Board as provided in Section
3.03.


Otis means Otis Worldwide Corporation.


Otis Deferred Stock Units means Deferred Stock Units of Otis Worldwide
Corporation distributable in cash in accordance with Article V. Each Otis
Deferred Stock Unit is equal in value to a share of Otis common stock.





--------------------------------------------------------------------------------

Internal Use Only

Participant means a non-employee member of the Board. A Participant, who has an
existing Account under the Plan, but is not, or is no longer serving as a
non-employee director, shall not be eligible for additional awards under the
Plan, but shall remain a Participant under the Plan with respect to his or her
Account until it is distributed or forfeited in accordance with the terms of the
Plan.


Plan means this United Technologies Corporation Board of Directors Deferred
Stock Unit Plan, as amended from time to time.


Plan Year means the calendar year.


Prior Plan means the United Technologies Corporation Board of Directors Deferred
Stock Unit Plan, as in effect on October 3, 2004, and as modified thereafter
from time to time in a manner that does not constitute a "material modification"
for purposes of Section 409A, as set forth in Appendix A hereto.


Recapitalization Event means a transaction or event described in Section
4.05(a)(iv).


Separation from Service means a Participant’s resignation, removal, or
retirement from the Board (for a reason other than death) that constitutes a
good-faith, complete termination of the Participant’s relationship with the
Corporation and that also qualifies as a “separation from service” for purposes
of Section 409A of the Code.


Separation from Service Anniversary Date means an anniversary of the date of
Separation from Service.


Spin-off means the separation from United Technologies Corporation of Otis
Worldwide Corporation and Carrier Global Corporation into independent companies
in 2020.


UTC means United Technologies Corporation.





--------------------------------------------------------------------------------

Internal Use Only

UTC Common Stock shall mean the common stock of the Corporation.


UTC Deferred Stock Units means Deferred Stock Units of the Corporation
convertible into actual shares of UTC Common Stock as of the Conversion Date in
accordance with Article V. Each UTC Deferred Stock Unit is equal in value to one
share of UTC Common Stock. UTC Deferred Stock Units are awarded under the LTIP,
and distributed and administered in accordance with the terms of this Plan.


Article III.ELIGIBLE COMPENSATION


i.Annual Retainer
(1)Annual Retainer Amount. Effective April 29, 2019, subject to subsection (b)
of this Section 3.01, each Participant will receive a base Annual Retainer of
$124,000. In addition to the base Annual Retainer, Participants serving in
leadership roles on the Board and/or its committees shall receive the following
additional Annual Retainer amounts: $32,000 for the Lead Director; $16,000 for
the Audit Committee Chair; $12,000 for other members of the Audit Committee;
$10,000 each for the Chairs of all other committees of the Board. In the event
that a Participant serves in more than one role listed above, the Participant
will receive the additional amounts specified for each role. The Annual Retainer
is subject to change, from time to time, at the discretion of the Committee.


(2)New Participants. If a Participant is elected to the Board before September
30 of a Board Cycle, the Participant will receive the full amount of the then
applicable Annual Retainer. If a Participant is elected to the Board after
September 30 of a Board Cycle, the Participant will receive 50% of the
applicable Annual Retainer Amount set forth in subsection (a) above. Such
amounts will be eligible for deferral in accordance with Article V.


ii.Annual Deferred Stock Unit Award
(1)Annual Deferred Stock Unit Award. Effective April 29, 2019, subject to
subsection (b) of this Section 3.02, each Participant will receive a base annual
Deferred Stock



--------------------------------------------------------------------------------

Internal Use Only

Unit Award of $186,000, valued at the time of issuance, credited to the
Participant’s Account. In addition to the base annual Deferred Stock Unit Award,
Participants serving in leadership roles on the Board and/or its committees
shall receive the following additional annual Deferred Stock Units: $48,000 for
the Lead Director; $24,000 for the Audit Committee Chair; $18,000 for other
members of the Audit Committee; $15,000 each for the Chairs of all other
committees of the Board. In the event that a Participant serves in more than one
role listed above, the Participant shall receive the additional Deferred Stock
Unit awards specified for each role. The Annual Deferred Stock Unit Award is
subject to change, from time to time, at the discretion of the Committee.


(2)New Participants. If a Participant is elected to the Board before September
30 of a Board Cycle, the Participant will receive an Annual Deferred Stock Unit
Award equal in value to the amounts specified in subsection (a) above. If a
Participant is elected to the Board after September 30 of a Board Cycle, the
Participant will receive an Annual Deferred Stock Unit Award equal to 50% of the
value specified in subsection (a).


iii.New Director Restricted Stock Unit Award
Effective as of October 10, 2019, no further New Director Restricted Stock Unit
Awards shall be granted to new Participants. Previously, upon election to the
Board, a Participant would receive an unvested award of restricted Deferred
Stock Units, equal in value to $100,000 as of such date.


iv.Duplication of Benefits
To the extent that a new Participant has received compensation for his or her
service on the board of directors of an entity that becomes, or was previously,
affiliated with the Corporation, and such compensation relates to the same Plan
Year for which the Participant shall receive compensation under this Plan, the
Annual Retainer and Annual Deferred Stock Unit Award, under Sections 3.01 and
3.02 respectively, shall be appropriately adjusted to prevent a duplication of
benefits for the same period of service.





--------------------------------------------------------------------------------

Internal Use Only

Article IV.ACCOUNTS AND CREDITS


i.Annual Deferred Stock Unit Award
The Annual Deferred Stock Unit Award shall be credited automatically to an
Account established for the Participant, effective as of the date of the Annual
Meeting. Participants may not elect to receive the Annual Deferred Stock Unit
Award as current cash compensation.


ii.Elective Annual Retainer
The Annual Retainer will be paid on the date of the Annual Meeting unless the
Participant makes a timely irrevocable election in accordance with Article V to
defer the receipt of the Annual Retainer as UTC Deferred Stock Units subject to
the terms of this Plan, in lieu of a current cash payment.


iii.New Director Restricted Stock Unit Award
(1)Prospective Elimination of New Director Restricted Stock Unit Award.
Effective as October 10, 2019, the New Director Restricted Stock Unit Award
shall no longer be awarded to new Participants. Previously, upon the
Participant’s election to the Board, the Corporation would credit the amount of
the New Director Restricted Stock Unit Award to a New Director Restricted Stock
Unit Account established for a Participant.


(2)Historical New Director Restricted Stock Unit Awards. Any New Director
Restricted Stock Unit Award granted prior to October 10, 2019 shall be
maintained under a separate Account and remain eligible to vest as provided in
this Section 4.03. Such Account shall be credited with dividend equivalents in
the form of additional Deferred Stock Units which relate to the underlying
common stock of UTC, Carrier and Otis as applicable, which will vest
immediately, but will otherwise be subject to the same restrictions applicable
to the Deferred Stock Units credited to the Account. New Director Restricted
Stock Units and any additional dividend equivalents in the form of additional
Deferred Stock Units may not be settled prior to a Separation from Service.







--------------------------------------------------------------------------------

Internal Use Only

(3)Forfeiture of New Director Restricted Stock Unit Accounts. A Participant’s
New Director Restricted Stock Unit Account is subject to 100% forfeiture if the
Participant’s Separation from Service occurs before the first Annual Meeting
following the date of the Participant’s first election to the Board. Thereafter,
the percentage of the New Director Restricted Stock Unit Award subject to
forfeiture is reduced by 20 percentage points as of the date of each succeeding
Annual Meeting until the fifth annual meeting when 100% of the value of the New
Director Restricted Stock Unit Award will be vested. There will be no forfeiture
of interest in the New Director Restricted Stock Unit Account in the event the
Separation of Service occurs by reason of the Participant’s death, Disability,
or for any reason following a “Change in Control” as such terms are defined in
the LTIP while the Participant is a member of the Board, or in the event of the
Participant’s resignation or retirement from the Board for the purpose of
accepting full-time employment in public or charitable service.


iv.Accounts
(1)Plan Accounts. All (i) Deferred Annual Retainers and (ii) Annual Deferred
Stock Unit Awards and (iii) New Director Restricted Stock Unit Awards (if
applicable), shall be maintained in a Participant’s Account established under,
and subject to the terms and conditions of the Plan, as amended from time to
time. Subaccounts may be maintained within Participants’ Accounts, to the extent
that the Committee determines such an arrangement to be necessary or useful, in
the administration of the Plan.


(2)Prior Plan Accounts. All Deferred Stock Unit and New Director Restricted
Stock Unit Awards, earned and vested prior to January 1, 2005, and any
subsequent increases in these amounts that are permitted to be treated as
grandfathered benefits under Section 409A (e.g., increases in unit value and
dividend equivalents), shall be maintained in separate account(s) under the
Prior Plan and shall remain subject to the terms and conditions of the Prior
Plan as in effect on October 3, 2004. Prior Plan accounts shall be equal to the
value earned and vested on December 31, 2004, as subsequently adjusted in
accordance with the terms of the Prior Plan. The Prior Plan and Prior Plan
accounts are not intended to be subject to Section 409A. No amendment to
Appendix A that would constitute a “material modification”



--------------------------------------------------------------------------------

Internal Use Only

for purposes of Section 409A shall be effective unless the amending instrument
states that it is intended to materially modify Appendix A, and to cause the
Prior Plan to become subject to Section 409A.


v.Deferred Stock Unit Accounts
(1)Calculation of Deferred Stock Units. A Participant’s Account (including a New
Director Restricted Stock Unit Account) shall be credited with the number of
Deferred Stock Units in accordance with the following rules:
(a)Initial Crediting of Deferred Stock Units. The Annual Deferred Stock Unit
Award, Deferred Annual Retainer (if any), and the New Director Restricted Stock
Unit Award (if applicable) credited to a Participant’s Account for a Plan Year
under Sections 4.01, 4.02 and 4.03 shall result in a number of Deferred Stock
Units (including fractional Deferred Stock Units) credited to the Participant’s
Account equal to the sum of the dollar amounts of the Annual Deferred Stock Unit
Award, the Deferred Annual Retainer (if any) and the New Director Restricted
Stock Unit Award (if applicable), divided by the Closing Price on the date of
the Annual Meeting or the date a Participant is elected to the Board, if
applicable.


(b)Deemed Reinvestment of Dividends. The number of Deferred Stock Units credited
to a Participant’s Account shall be increased on each date on which a dividend
is paid on the underlying referenced common stock that relates to a Deferred
Stock Unit. The number of additional UTC, Carrier or Otis Deferred Stock Units
credited to a Participant’s Account as a result of such dividend payment on a
UTC, Carrier or Otis Deferred Stock Unit respectively shall be determined by (A)
multiplying the total number of relevant Deferred Stock Units (including
fractional Deferred Stock Units) credited to the Participant’s Account on the
dividend payment date by the amount of the dividend paid per share of UTC,
Carrier or Otis common stock that is the underlying referenced common stock for
purposes of the relevant Deferred Stock Unit on the dividend payment date, and
(B) dividing the product so determined by the Closing Price of the underlying
referenced common stock on the dividend payment date.





--------------------------------------------------------------------------------

Internal Use Only

(c)Effect of Recapitalization. In the event of a transaction or event described
in this subparagraph (iii) (a “Recapitalization Event”), the number of the
applicable Deferred Stock Units credited to a Participant’s Account shall be
adjusted in the same manner as an outstanding share of common stock underlying
the applicable Deferred Stock Unit. A Recapitalization Event includes a dividend
(other than regular quarterly dividends) or other extraordinary distribution to
a holder of a share of common stock underlying such Deferred Stock Unit (whether
in the form of cash, shares, other securities, or other property), extraordinary
cash dividend, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, repurchase, or
exchange of shares or other securities, the issuance or exercisability of stock
purchase rights, the issuance of warrants or other rights to purchase shares or
other securities, or other similar corporate transaction or event that has a
material effect on a share of common stock underlying such Deferred Stock Unit
and requires conforming adjustment to the value and/or number of applicable
Deferred Stock Units to prevent dilution or enlargement of the value of
Participants’ Accounts.


vi.Hypothetical Nature of Accounts and Investments
Each Account established under this Article IV shall be maintained for
bookkeeping purposes only. Neither the Plan nor any of the Accounts established
under the Plan shall hold any actual funds, shares or other assets. The UTC,
Carrier and Otis Deferred Stock Units established hereunder shall be used solely
to determine the amounts to be distributed hereunder, shall not be or represent
an equity security of the Corporation, shall not be convertible into or
otherwise entitle a Participant to acquire an equity security of the Corporation
prior to a Conversion Date as provided for under the terms of this Plan and
shall not carry any voting or dividend rights.


Article V.ELECTION PROCEDURES AND DISTRIBUTIONS


i.Annual Retainer Deferral Election



--------------------------------------------------------------------------------

Internal Use Only

Participants who elect to defer the receipt of the Annual Retainer as UTC
Deferred Stock Units for any Plan Year must make a written deferral election for
that year on an Election form provided by the Committee.


ii.Annual Retainer Deferral Election Deadline
A written Election form must be completed and submitted to the Office of the
Corporate Secretary, no later than December 31st, prior to the Plan Year for
which the Annual Retainer will be earned or, for new Participants, no later than
30 days after their election to the Board (in the case of new Participants, the
deferral shall only apply to compensation for services performed after the date
of the election). If a Participant fails to timely submit a properly completed
Election form, the Participant’s Annual Retainer earned in the next succeeding
year shall be paid in cash as provided in Section 4.02. The Participant’s
deferral election shall be irrevocable following the Election deadline.


iii.Distribution Commencement Date
(1)UTC Deferred Stock Units. The value of UTC Deferred Stock Units shall be
based on the Closing Price of UTC Common Stock as of the date of Separation from
Service (or in the case of installment payments, the Separation from Service
Anniversary Date) and will be converted into shares of UTC Common Stock and be
distributed in shares of stock from a Participant’s Account as of the
Participant’s Distribution Commencement Date (and in the case of installment
payments, on the applicable Distribution Anniversary Dates). Where the
Participant has changed his or her distribution election as provided in Section
5.05, valuation shall occur, and distribution shall commence, no earlier than on
the fifth anniversary of the Participant’s Separation from Service and elected
Distribution Date respectively.


(2)Carrier and Otis Deferred Stock Units. The value of Carrier and Otis Deferred
Stock Units shall be based on the Closing Price or Carrier and Otis common stock
as of the date of Separation from Service (or in the case of installment
payments, on the Separation from Service Anniversary Date) and will be
distributed in cash from a Participant’s Account as of the Participant’s
Distribution Commencement Date (and in the case of installment payments, on the
applicable Distribution Anniversary Dates). Where the Participant has changed
his or her



--------------------------------------------------------------------------------

Internal Use Only

distribution election as provided in Section 5.05, valuation shall occur and
distribution shall commence no earlier than on the fifth anniversary of the
Participant’s Separation from Service and elected Distribution Date
respectively.


(3)Death. If a Participant dies at any time before the Participant’s Plan
Account has been fully distributed, the full remaining value of the
Participant’s Plan Accounts will be distributed to the designated Beneficiary or
the Participant’s estate in a lump sum no later than December 31st of the year
immediately following the year in which the death occurred.


(4)Administrative Adjustments in Payment Date. A distribution is treated as
being made on the date when it is due under the Plan if the distribution occurs
on the date specified by the Plan, or on a later date that is either (a) in the
same calendar year (for a distribution whose specified due date is on or before
September 30) or (b) by the 15th day of the third calendar month following the
date specified by the Plan (for a distribution with a specified due date that is
on or after October 1). A distribution is also treated as having been made on
the date when it is due under the Plan if the distribution is made not more than
30 days before the due date specified by the Plan. A Participant may not,
directly or indirectly, designate the taxable year of a distribution made in
reliance on the administrative rules in this Section 5.03.


iv.Election of Form and Amount of Distribution
(1)Full Distribution. Following a Separation from Service, a Participant shall
receive (i) a number of shares of UTC Common Stock equal to the of the number of
whole UTC Deferred Stock Units credited to his or her Account, and (ii) the cash
value of the Carrier and Otis Deferred Stock Units credited to his or her
Account (if applicable), unless the Participant timely elected to receive
distributions from his or her Account in 10 or 15 annual installments in
accordance with subsection (b), below. A distribution of shares of UTC Common
Stock shall occur as provided in Section 5.03. Carrier and Otis Deferred Stock
Units and UTC fractional Deferred Stock Units will be paid in cash.


(2)10 or 15 Annual Installments. A Participant may elect to receive
distributions from his or her Account in 10 or 15 installments, in lieu of a
full distribution under subsection (a) above. Annual installment distributions
of whole UTC Deferred Stock Units shall



--------------------------------------------------------------------------------

Internal Use Only

be in shares of UTC Common Stock, and annual installment distributions of
Carrier and Otis Deferred Stock Units and fractional UTC Deferred Stock Units
shall be in cash. Installment distributions shall commence as of the
Distribution Commencement Date and continue as of each Distribution Anniversary
Date thereafter until all installments have been paid. The first annual
installment shall equal 1/10th or 1/15th (if Participant elects 10 or 15
installment payments respectively) of the value of the Participant’s Accounts,
determined as of the Distribution Commencement Date. Each successive annual
installment shall equal the value of the Participant’s Accounts, determined as
of the Distribution Anniversary Date, multiplied by a fraction, the numerator of
which is one, and the denominator of which shall be the number of remaining
annual installments. Payment of each installment in shares of UTC Common Stock
with respect to UTC Deferred Stock Units and cash with respect to Carrier and
Otis Deferred Stock Units shall be on a pro rata basis based on the outstanding
balance of UTC, Carrier and Otis Deferred Stock Units.


(3)Form of Distribution Election. A valid election to receive annual
distributions under subsection (b) shall be made in writing on an Election form,
completed and submitted to the Office of the Corporate Secretary, no later than
December 31st, prior to the Plan Year for which the Annual Retainer or UTC
Deferred Stock Unit Award is earned, or for new Participants, prior to the date
the Participant is elected to the Board, and in no event later than 30 days
after such election (in the case of new Participants, the deferral shall only
apply to compensation for services performed after the date of the election). If
a Participant does not make a valid distribution Election, the Participant shall
be deemed to have elected to receive his or her Account in a full and immediate
distribution as provided in subsection (a). Except as provided below in Section
5.05 (Change in Distribution Election), a Participant’s distribution Election
shall become irrevocable on the Election deadline date.


v.Change in Distribution Election
A Participant may make a one-time irrevocable Election to extend the deferral
period or change the form of distribution that the Participant elected under
Section 5.04. A deferral extension election and/or change to the form of
distribution must meet the following requirements:



--------------------------------------------------------------------------------

Internal Use Only

(1)The new Election must be made at least 12 months prior to the Distribution
Commencement Date (and the new election shall be ineffective if the Distribution
Commencement Date occurs within 12 months after the date of the new Election);


(2)The new Election will not take effect until 12 months after the date when the
Participant submits a new Election form to the Office of the Corporate
Secretary;


(3)The new Distribution Commencement Date must be a minimum of five years later
than the date on which the distribution would otherwise have commenced; and


(4)The new form of distribution must be one of the forms of payment provided
under Section 5.04(a) or (b).


Article VI.
ADMINISTRATION


i.In General
The Committee (or its delegate) shall have the discretionary authority to
interpret the Plan and to decide any and all matters arising under the Plan,
including, without limitation, the right to determine eligibility for
participation, benefits, and other rights under the Plan; the right to determine
whether any Election or notice requirement or other administrative procedure
under the Plan has been adequately observed; the right to determine the proper
recipient of any distribution under the Plan; the right to remedy possible
ambiguities, inconsistencies, or omissions by general rule or particular
decision; and the right to otherwise interpret the Plan in accordance with its
terms. Except as otherwise provided in Section 6.04, the Committee’s
determination on any and all questions arising out of the interpretation or
administration of the Plan shall be final, conclusive, and binding on all
parties.


ii.Plan Amendment and Termination
(1)The Committee may amend, suspend, or terminate the Plan at any time; provided
that no amendment, suspension, or termination of the Plan shall, without a
Participant’s consent, reduce the Participant’s benefits accrued under the Plan
before the date of such



--------------------------------------------------------------------------------

Internal Use Only

amendment, suspension, or termination. To the extent that any rule or procedure
adopted by the Committee is inconsistent with a provision of the Plan that is
administrative, technical or ministerial in nature, the Plan shall be deemed
amended to the extent of the inconsistency.


(2)In the event of suspension of the Plan, no additional deferrals shall be made
under the Plan, but all previous deferrals shall accumulate and be distributed
in accordance with the otherwise applicable provisions of this Plan, the Prior
Plan and the applicable Elections on file.


(3)Upon the termination of the Plan with respect to all Participants, and
termination of all arrangements sponsored by the Corporation or its affiliates
that would be aggregated with the Plan under Section 409A, the Corporation shall
have the right, in its sole discretion, and notwithstanding any Elections made
by the Participant, to distribute the Participant’s vested Account in full, to
the extent permitted under Section 409A. All distributions that may be made
pursuant to this Section 6.02(c) shall be made no earlier than the 13th month
and no later than the 24 months after the termination of the Plan. The
Corporation may not accelerate distributions pursuant to this Section 6.02(c) if
the termination of the Plan is proximate to a downturn in the Corporation’s
financial health within the meaning of Treas. Reg. Section
1.409A-3(j)(4)(ix)(C)(1). If the Corporation exercises its discretion to
accelerate distributions under this Section 6.02(c), it shall not adopt any new
arrangement that would have been aggregated with the Plan under Section 409A
within three years following the date of the Plan’s termination. The Committee
may also provide for distribution of Plan Accounts following a termination of
the Plan under any other circumstances permitted by Section 409A.


iii.Reports to Participants
The Committee shall make available an annual statement to each Participant
reporting the value of the Participant’s Account and his or her account(s) under
the Prior Plan as of the end of the most recent Plan Year.


iv.Delegation of Authority



--------------------------------------------------------------------------------

Internal Use Only

The Committee may delegate to officers of the Corporation any and all authority
with which it is vested under the Plan, and the Committee may allocate its
responsibilities under the Plan among its members.


v.Distribution of Shares
The UTC Deferred Stock Units granted under the Plan shall be issued under the
LTIP, but subject to administration and distribution in accordance with the
terms of this Plan. All shares of UTC Common Stock so distributed in accordance
with the terms of the Plan shall be transferred to a brokerage account
designated by the Participant entitled to receive the shares. This Plan shall be
under no obligation to hold or issue shares of Carrier or Otis Common Stock.

Article VII. MISCELLANEOUS


i.Rights Not Assignable
No payment due under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge in any
other way. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge such payment in any other way shall be void. No such payment
or interest therein shall be liable for or subject to the debts, contracts,
liabilities, or torts of any Participant or Beneficiary. If any Participant or
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge in any other way any payment under
the Plan, the Committee may direct that such payment be suspended and that all
future payments to which such Participant or Beneficiary otherwise would be
entitled be held and applied for the benefit of such person, the person’s
children or other dependents, or any of them, in such manner and in such
proportions as the Committee may deem proper.


ii.Certain Rights Reserved
Nothing in the Plan shall confer upon any person the right to continue to serve
as a member of the Board or to participate in the Plan other than in accordance
with its terms.





--------------------------------------------------------------------------------

Internal Use Only

iii.Withholding Taxes
The Committee may make any appropriate arrangements to deduct from all credits
and payments under the Plan any taxes that the Committee determines to be
required by law to be withheld from such credits and payments.


iv.Compliance with Section 409A
This Section 7.04 shall apply notwithstanding any other provision of this Plan.
To the extent that rights or payments under this Plan are subject to Section
409A, the Plan shall be construed and administered in compliance with the
conditions of Section 409A and regulations and other guidance issued pursuant to
Section 409A for deferral of income taxation until the time the compensation is
paid. Any distribution election that would not comply with Section 409A of the
Code shall not be effective for purposes of this Plan. To the extent that a
provision of this Plan does not comply with Section 409A of the Code, such
provision shall be void and without effect. The Corporation does not warrant
that the Plan will comply with Section 409A of the Code with respect to any
Participant or with respect to any payment, however. In no event shall the
Corporation; any director, officer, or employee of the Corporation (other than
the Participant); or any member of the Committee be liable for any additional
tax, interest, or penalty incurred by a Participant or Beneficiary as a result
of the Plan’s failure to satisfy the requirements of Section 409A, or as a
result of the Plan’s failure to satisfy any other requirements of applicable tax
laws. In the event that a Participant is a “specified employee” within the
meaning of Section 409A (as determined in accordance with the methodology
established by the Corporation), amounts that constitute “non-qualified deferred
compensation” within the meaning of Section 409A that would otherwise be payable
during the six-month period immediately following a Participant’s Separation
from Service by reason of such Separation from Service shall instead be paid or
provided on the first business day of the seventh month following the month in
which Participant’s Separation from Service occurs.


v.Incompetence
If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a distribution is due under the Plan is
unable to care for his or her affairs because of illness or accident or
otherwise, any distribution that is due under the Plan



--------------------------------------------------------------------------------

Internal Use Only

(unless prior claim therefore shall have been made by a duly authorized guardian
or other legal representative) may be distributed, upon appropriate
indemnification of the Committee and the Company, to the spouse of the
Participant, or Beneficiary, or other person deemed by the Committee to have
incurred expenses for the benefit of and on behalf of such Participant or
Beneficiary. Any such distribution of shares or cash payment (as the case may
be) shall be a complete discharge of any liability under the Plan with respect
to the amount so distributed or paid.


vi.Inability to Locate Participants and Beneficiaries
Each Participant and Beneficiary entitled to receive a distribution under the
Plan shall keep the Committee advised of his or her current address. If the
Committee is unable to locate a Participant or Beneficiary to whom a
distribution is due under the Plan, the total amount payable to such Participant
or Beneficiary shall be forfeited as of the last day of the calendar year in
which the distribution first becomes due.


vii.Successors
The provisions of the Plan shall bind and inure to the benefit of the
Corporation and its successors and assigns. The term “successors” as used in the
preceding sentence shall include any corporation or other business entity that
by merger, consolidation, purchase, or otherwise acquires all or substantially
all of the business and assets of the Corporation, and any successors and
assigns of any such corporation or other business entity.


viii.Usage
(1)Titles and Headings. The titles to Articles and the headings of Sections,
subsections, and paragraphs in the Plan are placed herein for convenience of
reference only and shall be of no force or effect in the interpretation of the
Plan.


(2)Number. The singular form shall include the plural, where appropriate.


ix.Severability



--------------------------------------------------------------------------------

Internal Use Only

If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable in whole or in part, such unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan is
held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid, or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid, or unenforceable shall be made or provided under the Plan.


x.Share Ownership Requirements
Participants are expected to own shares of UTC Common Stock and have Deferred
Stock Units equal in aggregate value to at least five times the then applicable
base Annual Retainer amount set forth in Section 3.01 no later than the fifth
Annual Meeting following a Participant’s first election to the Board.


xi.Governing Law
The Plan and all determinations made and actions taken under the Plan shall be
governed by and construed in accordance with the laws of the State of Delaware.






UNITED TECHNOLOGIES CORPORATION





--------------------------------------------------------------------------------

Internal Use Only

By:   
Attest:  
Date:  





--------------------------------------------------------------------------------


Internal Use Only

APPENDIX A
This Appendix A sets forth the United Technologies Corporation Board of
Directors Deferred Stock Unit Plan as in effect on October 3, 2004 (“Prior
Plan”), and as modified thereafter, from time to time, in a manner that does not
constitute a “material modification” for purposes of Section 409A. Amounts that
were earned or vested (within the meaning of Section 409A) prior to January 1,
2005, and any subsequent increases in these amounts that are permitted to be
treated as grandfathered benefits under Section 409A, are generally subject to
and shall continue to be governed by the terms of this Prior Plan.


Effective October 13, 2010, but prior to the Spin-off (as defined below), Stock
Units credited to Participants under this Prior Plan were convertible into
shares of UTC Common Stock that were issued under the LTIP of United
Technologies Corporation. Notwithstanding any provision of this Prior Plan to
the contrary, all distributions with respect to Stock Units under this Prior
Plan shall be distributed in shares of Common Stock. The settlement of Stock
Units in shares of Common Stock in lieu of cash shall in no event: (a) increase
the value of any Participant’s Account; (b) modify any Participant’s
distribution election; or (c) alter the procedures in effect under this Prior
Plan with respect to elections and distributions other than the substitution of
shares for cash.


Effective as of the Spin-off from United Technologies Corporation of Otis
Worldwide Corporation (“Otis”) and Carrier Global Corporation (“Carrier”) into
separate, independent public companies in 2020 (the “Spin-off”), Stock Units
credited to Participants under this Prior Plan were converted, at Spin-off, into
UTC, Carrier and Otis Stock Units. UTC Deferred Stock Units credited to
Participants under this Prior Plan shall be convertible into shares of UTC
Common Stock; however, Carrier and Otis Deferred Stock Units shall be
distributed in cash. Payment of any installment in shares of UTC Common Stock
with respect to UTC Deferred Stock Units and cash with respect to Carrier and
Otis Deferred Stock Units shall be on a pro rata basis based on the outstanding
balance of UTC, Carrier and Otis Deferred Stock Units. For these purposes, the
definition of “Closing Price” shall include the price of the underlying
referenced security for an Otis Stock Unit or Carrier Stock Unit, as applicable;
the definition of “Stock Unit” shall include a hypothetical share of Otis and
Carrier, as applicable; and Otis Stock
UTCLGL-159530 v9 A - 1

--------------------------------------------------------------------------------

Internal Use Only

Units and Carrier Stock Units shall be increased or otherwise adjusted under
Sections 402(a)(2) and (4) by reference to the underlying referenced security
for an Otis Stock Unit or Carrier Stock Unit, as applicable.


The settlement of Deferred Stock Units in Common Stock and cash, as applicable,
and other adjustments described herein shall in no event: (a) increase the value
of any Participant’s Account; (b) modify any Participant’s distribution
election; or (c) alter the procedures in effect under this Prior Plan with
respect to elections and distributions other than the substitution of cash for
certain shares.


UTCLGL-159530 v9 A - 2

--------------------------------------------------------------------------------


Internal Use Only

UNITED TECHNOLOGIES CORPORATION


BOARD OF DIRECTORS


DEFERRED STOCK UNIT PLAN




Effective January 1, 1996









--------------------------------------------------------------------------------


Internal Use Only

UNITED TECHNOLOGIES CORPORATION BOARD OF DIRECTORSDEFERRED STOCK UNIT PLAN
Table of Contents
         
ARTICLE I INTRODUCTION
        1.01  Purpose of Plan 
        1.02  Effective Date of Plan 


ARTICLE II DEFINITIONS 


ARTICLE III CREDITS
        3.01 Transition Credits 
        3.02 Automatic Credits 
        3.03 Elective Credits 


ARTICLE IV ACCOUNTS AND INVESTMENTS
        4.01 Accounts  4.02 Stock Units 
        4.03 Hypothetical Nature of Accounts and Investments 


ARTICLE V PAYMENTS
        5.01 Entitlement to Payment 
        5.02 Payment Commencement Date 
        5.03 Form and Amount of Payment 


ARTICLE VI ADMINISTRATION
        6.01 In General 
        6.02 Plan Amendment and Termination 
        6.03 Reports to Participants 
        6.04 Delegation of Authority 


ARTICLE VII  MISCELLANEOUS
        7.01 Rights Not Assignable 
        7.02 Certain Rights Reserved 
        7.03 Withholding Taxes  7.04 Incompetence 
        7.05 Inability to Locate Participants and Beneficiaries 
        7.06 Successors 
        7.07 Usage 
        7.08 Severability 
        7.09 Governing Law 









--------------------------------------------------------------------------------






Article I.
INTRODUCTION


i.Purpose of Plan
The purpose of the Plan is to enhance the Company’s ability to attract and
retain non-employee members of the Board whose training, experience and ability
will promote the interests of the Company and to directly align the interests of
such non-employee Directors with the interests of the Company’s shareowners by
providing compensation based on the value of UTC Common Stock. The Plan is
designed to permit such non-employee directors to defer the receipt of all or a
portion of the cash compensation otherwise payable to them for services to the
Company as members of the Board.


ii.Effective Date of Plan
Except as otherwise provided by Section 3.01, the Plan shall apply only to a
Participant’s annual Director’s retainer Fees with respect to service on and
after January 1, 1996.


ARTICLE II
DEFINITIONS
Unless the context clearly indicates otherwise, the following terms, when used
in capitalized form in the Plan, shall have the meanings set forth below:


Account shall mean a bookkeeping account established for a Participant under
Section 4.01.
Article shall mean an article of the Plan.


Beneficiary shall mean a Participant’s beneficiary, designated in writing and in
a form and manner satisfactory to the Committee, or if a Participant fails to
designate a beneficiary, or if the Participant’s designated Beneficiary
predeceases the Participant, the Participant’s estate.


             A - 1



--------------------------------------------------------------------------------

Internal Use Only

Board shall mean the Board of Directors of the Company.


Closing Price shall mean, with respect to any date specified by the Plan, the
closing price of UTC Common Stock on the composite tape of New York Stock
Exchange issues (or if there was no reported sale of UTC Common Stock on such
date, on the next preceding day on which there was such a reported sale).


Committee shall mean the Nominating Committee of the Board.


Company shall mean United Technologies Corporation.


Director’s Fees shall mean the annual retainer fee payable to a Participant for
services to the Company as a member of the Board. Director’s Fees do not include
special meeting fees.


Participant shall mean each member of the Board (other than a member of the
Board who is also an employee of the Company or a subsidiary thereof) who is or
becomes a member of the Board on or after January 1, 1996.


Payment Anniversary Date shall mean an anniversary of the Payment Commencement
Date.
Payment Commencement Date shall mean the first business day of the first month
following the month in which the Participant terminates service as a member of
the Board.


Plan shall mean this United Technologies Corporation Board of Directors Deferred
Stock Unit Plan, as set forth herein and as amended from time to time.


Plan Year shall mean the calendar year.


Section shall mean a Section of the Plan.


        A-2

--------------------------------------------------------------------------------

Internal Use Only

Stock Unit shall mean a hypothetical share of UTC Common Stock as described in
Section 4.02.


UTC Common Stock shall mean the common stock of the Company.


Article I.CREDITS
a.Transition Credits
As soon as practicable on or after January 1, 1996, the Company shall credit to
the Account of each Participant a number of Stock Units determined in accordance
with the schedules set forth in Appendix I and Appendix II to the Plan. The
credits set forth in Appendix I shall be provided in lieu of any benefits to
which the Participant otherwise would have been entitled under the United
Technologies Corporation Directors Retirement Plan as of its termination on
December 31, 1995. The credits set forth in Appendix II shall be provided in
lieu of any benefits to which the Participant otherwise would be entitled under
certain deferred compensation arrangements entered into prior to January 1,
1996. The number of units set forth in Appendix II shall equal the number of tax
deferred stock units (if any) credited to the Participant under any such prior
deferred compensation arrangement, determined as of December 31, 1995.


b.Automatic Credits
As of the beginning of each Plan Year, the Company shall credit Stock Units to
each Participant’s Account equal in value to 60% of the Participant’s Director’s
Fees for the Plan Year, as determined in accordance with Section 4.02(a)(1).


c.Elective Credits
A Participant may elect, with respect to each Plan Year, to defer the entire
portion (but not a partial portion) of the 40% of the Participant’s Director’s
Fees that are not automatically deferred in accordance with Section 3.02 and
that otherwise would be paid to the Participant in cash. If the Participant
makes such an election, the Company shall credit Stock Units to the
Participant’s Account equal in value to 40% of the Participant’s Director’s Fees
for the Plan
        A-3

--------------------------------------------------------------------------------

Internal Use Only

Year, as determined in accordance with Section 4.02(a)(1), as of the beginning
of the Plan Year with respect to which the election is made (or, if later, as of
the first day in the Plan Year on which the individual becomes a Participant).
An election under this Section 3.03 shall be made in a form and manner
satisfactory to the Committee and shall be effective for a Plan Year only if
made before the beginning of the Plan Year; provided that an individual who
becomes a Participant after the first day of a Plan Year may make the election
for that Plan Year within 30 days of becoming a Participant.
Article II.ACCOUNTS AND INVESTMENTS
d.Accounts
A separate Account under the Plan shall be established for each Participant.
Such Account shall be (a) credited with the amounts credited in accordance with
Article III, (b) credited (or charged, as the case may be) with the investment
results determined in accordance with Section 4.02, and (c) charged with the
amounts paid by the Plan to or on behalf of the Participant in accordance with
Article V. Within each Participant’s Account, separate subaccounts shall be
maintained to the extent the Committee determines them to be necessary or useful
in the administration of the Plan.


e.Stock Units
1.Deemed Investment in UTC Common Stock. Except as provided in subsection (b),
below, a Participant’s Account shall be treated as if it were invested in Stock
Units that are equivalent in value to the fair market value of shares of UTC
Common Stock in accordance with the following rules:


1.Conversion into Stock Units. Any Director’s Fees credited to a Participant’s
Account for a Plan Year under Section 3.02 or 3.03 shall be converted into Stock
Units (including fractional Stock Units) by dividing the amount credited by the
Closing Price on the first business day of the Plan Year; provided that in the
case of an individual who becomes a Participant after the first day of a Plan
Year, the Closing Price shall be determined as of the day on which the
individual becomes a Participant.


        A-4

--------------------------------------------------------------------------------

Internal Use Only

2.Deemed Reinvestment of Dividends. The number of Stock Units credited to a
Participant’s Account shall be increased on each date on which a dividend is
paid on UTC Common Stock. The number of additional Stock Units credited to a
Participant’s Account as a result of such increase shall be determined by (i)
multiplying the total number of Stock Units (excluding fractional Stock Units)
credited to the Participant’s Account immediately before such increase by the
amount of the dividend paid per share of UTC Common Stock on the dividend
payment date, and (ii) dividing the product so determined by the Closing Price
on the dividend payment date.


3.Conversion Out of Stock Units. The dollar value of the Stock Units credited to
a Participant’s Account on any date shall be determined by multiplying the
number of Stock Units (including fractional Stock Units) credited to the
Participant’s Account by the Closing Price on that date.


4.Effect of Recapitalization. In the event of a transaction or event described
in this paragraph (4), the number of Stock Units credited to a Participant’s
Account shall be adjusted in such manner as the Committee, in its sole
discretion, deems equitable. A transaction or event is described in this
paragraph (4) if (i) it is a dividend (other than regular quarterly dividends)
or other distribution (whether in the form of cash, shares, other securities, or
other property), extraordinary cash dividend, recapitalization, stock split,
reverse stock split reorganization, merger, consolidation, split-up, spin-off,
repurchase, or exchange of shares or other securities, the issuance or
exercisability of stock purchase rights, the issuance of warrants or other
rights to purchase shares or other securities, or other similar corporate
transaction or event and (ii) the Committee determines that such transaction or
event affects the shares of UTC Common Stock, such that an adjustment pursuant
to this paragraph (4) is appropriate to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.


2.Change in Deemed Investment Election. A Participant who elects to receive
distribution of his or her Accounts in annual installments will continue to have
such Account credited with Stock Units during the installment period unless the
Participant irrevocably elects to have his or her Account treated, as of the
Payment Commencement Date, as
        A-5

--------------------------------------------------------------------------------

Internal Use Only

if the Account were invested in cash. If a Participant makes such election, the
Account will be credited with a rate of interest equal to the average interest
rate on 10-Year Treasury Bonds as of the January through October Period in the
calendar year prior to the Plan Year in which the interest is credited, plus I
%. An election under this subsection (b) shall be made in a form and manner
satisfactory to the Committee and shall be effective only if made before the
Payment Commencement Date.


f.Hypothetical Nature of Accounts and Investments
Each Account established under this Article IV shall be maintained for
bookkeeping purposes only. Neither the Plan nor any of the Accounts established
under the Plan shall hold any actual funds or assets. The Stock Units
established hereunder shall be used solely to determine the amounts to be paid
hereunder, shall not be or represent an equity security of the Company, shall
not be convertible into or otherwise entitle a Participant to acquire an equity
security of the Company and shall not carry any voting or dividend rights.


Article III.PAYMENTS
g.Entitlement to Payment
Credits to a Participant’s Account under Section 3.02 or 3.03 shall be in lieu
of payment to the Participant of the related Director’s Fees. Any payment under
the Plan with respect to an Account shall be made solely in cash and as further
provided in this Article V. The right of any person to receive one or more
payments under the Plan shall be an unsecured claim against the general assets
of the Company.


h.Payment Commencement Date
Payments to a Participant with respect to the Participant’s Account shall begin
as of the Participant’s Payment Commencement Date; provided that if a
Participant dies before the Participant’s Payment Commencement Date, payment of
the entire value of the Participant’s Account shall be made in a lump sum to the
Participant’s Beneficiary as soon as practicable after the Committee receives
all documents and other information that it requests in connection with the
payment.


        A-6

--------------------------------------------------------------------------------

Internal Use Only

i.Form and Amount of Payment
3.Fifteen Annual Installments. A Participant shall receive his or her benefits
in 15 annual installments unless the Participant elects to receive his or her
benefits under the Plan in the form of a lump-sum payment or in less than 15
annual installments in accordance with subsection (b), below. Annual
installments shall be payable to the Participant in cash beginning as of the
Payment Commencement Date and continuing as of each Payment Anniversary Date
thereafter until all installments have been paid. The first annual installment
shall equal one- fifteenth (1/15th) of the value of the Stock Units credited to
the Participant’s Account, determined as of the Payment Commencement Date. Each
successive annual installment shall equal the value of the Stock Units credited
to the Participant’s Account, determined as of the Payment Anniversary Date,
multiplied by a fraction, the numerator of which is one, and the denominator of
which is the excess of 15 over the number of installment payments previously
made (i.e., 1/14th, 1/13th, etc.). If the Participant dies after the
Participant’s Payment Commencement Date but before all 15 installments have been
paid, the remaining installments shall be paid to the Participant’s Beneficiary
in accordance with the schedule in this subsection (a).


4.Lump Sum, or Less Than 15 Annual Installments. A Participant may elect to
receive his or her benefits under the Plan in the form of a lump-sum payment or
in two to fourteen installments in lieu of the fifteen installment payments
determined under subsection (a), above. The lump sum shall be payable to the
Participant in cash as of the Payment Commencement Date and shall equal the
value of the Stock Units credited to the Participant’s Account, determined as of
the Payment Commencement Date. Installments shall be paid in the manner set
forth in subsection (a) above, except that for purposes of determining the
amount of the first annual installment, the denominator of the fraction shall
equal the number of scheduled annual installments. An election under this
subsection (b) shall be made in a form and manner satisfactory to the Committee
and shall be effective only if made at least two years before the Participant’s
Payment Commencement Date.


Article IV.ADMINISTRATION
        A-7

--------------------------------------------------------------------------------

Internal Use Only

j.In General
The Committee shall have the discretionary authority to interpret the Plan and
to decide any and all matters arising under the Plan, including without
limitation the right to determine eligibility for participation, benefits, and
other rights under the Plan; the right to determine whether any election or
notice requirement or other administrative procedure under the Plan has been
adequately observed; the right to determine the proper recipient of any
distribution under the Plan; the right to remedy possible ambiguities,
inconsistencies, or omissions by general rule or particular decision; and the
right otherwise to interpret the Plan in accordance with its terms. Except as
otherwise provided in Section 6.03, the Committee’s determination on any and all
questions arising out of the interpretation or administration of the Plan shall
be final, conclusive, and binding on all parties.


k.Plan Amendment and Termination
The Committee may amend, suspend, or terminate the Plan at any time; provided
that no amendment, suspension, or termination of the Plan shall, without a
Participant’s consent, reduce the Participant’s benefits accrued under the Plan
before the date of such amendment, suspension, or termination. If the Plan is
terminated in accordance with this Section 6.02, the terms of the Plan as in
effect immediately before termination shall determine the right to payment in
respect of any amounts that remain credited to a Participant’s or Beneficiary’s
Account upon termination.


l.Reports to Participants
The Committee shall furnish an annual statement to each Participant (or
Beneficiary) reporting the value of the Participant’s (or Beneficiary’s) Account
as of the end of the most recent Plan Year.


m.Delegation of Authority
The Committee may delegate to officers of the Company any and all authority with
which it is vested under the Plan, and the Committee may allocate its
responsibilities under the Plan among its member.
        A-8

--------------------------------------------------------------------------------

Internal Use Only

Article V.MISCELLANEOUS
n.Rights Not Assignable
No payment due under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge in any
other way. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge such payment in any other way shall be void. No such payment
or interest therein shall be liable for or subject to the debts, contracts,
liabilities, or torts of any Participant or Beneficiary. If any Participant or
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge in any other way any payment under
the Plan, the Committee may direct that such payment be suspended and that all
future payments to which such Participant or Beneficiary otherwise would be
entitled be held and applied for the benefit of such person, the person’s
children or other dependents, or any of them, in such manner and in such
proportions as the Committee may deem proper.


o.Certain Rights Reserved
Nothing in the Plan shall confer upon any person the right to continue to serve
as a member of the Board or to participate in the Plan other than in accordance
with its terms.


p.Withholding Taxes
The Committee may make any appropriate arrangements to deduct from all credits
and payments under the Plan any taxes that the Committee reasonably determines
to be required by law to be withheld from such credits and payments.


q.Incompetence
If the Committee determines, upon evidence satisfactory to the Committee, that
any Participant or Beneficiary to whom a benefit is payable under the Plan is
unable to care for his or her affairs because of illness or accident or
otherwise, any payment due under the Plan (unless prior claim therefore shall
have been made by a duly authorized guardian or other legal representative) may
be paid, upon appropriate indemnification of the Committee and the Company, to
the spouse of the Participant or Beneficiary or other person deemed by the
        A-9

--------------------------------------------------------------------------------

Internal Use Only

Committee to have incurred expenses for the benefit of and on behalf of such
Participant or Beneficiary. Any such payment shall be a complete discharge of
any liability under the Plan with respect to the amount so paid.


r.Inability to Locate Participants and Beneficiaries
Each Participant and Beneficiary entitled to receive a payment under the Plan
shall keep the Committee advised of his or her current address. If the Committee
is unable for a period of 36 months to locate a Participant or Beneficiary to
whom a payment is due under the Plan, commencing with the first day of the month
as of which such payment first comes due, the total amount payable to such
Participant or Beneficiary shall be forfeited. Should such a Participant or
Beneficiary subsequently contact the Committee requesting payment, the Committee
shall, upon receipt of all documents and other information that it might request
in connection with the payment, restore and pay the forfeited payment in a lump
sum, the value of which shall not be adjusted to reflect any interest or other
type of investment earnings or gains for the period of forfeiture.


s.Successors
The provisions of the Plan shall bind and inure to the benefit of the Company
and its successors and assigns. The term “successors” as used in the preceding
sentence shall include any corporation or other business entity that by merger,
consolidation, purchase, or otherwise acquires all or substantially all of the
business and assets of the Company, and any successors and assigns of any such
corporation or other business entity.


t.Usage
5.Titles and Headings. The titles to Articles and the headings of Sections,
subsections, and paragraphs in the Plan are placed herein for convenience of
reference only and shall be of no force or effect in the interpretation of the
Plan


6.Number. The singular form shall include the plural, where appropriate.


u.Severability
        A-10

--------------------------------------------------------------------------------

Internal Use Only

If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable in whole or in part, such unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect. If the making of
any payment or the provision of any other benefit required under the Plan is
held unlawful or otherwise invalid or unenforceable, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity, or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid, or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid, or unenforceable shall be made or provided under the Plan.


v.Governing Law
The Plan and all determinations made and actions taken under the Plan shall be
governed by and construed in accordance with the laws of the State of
Connecticut.


UNITED TECHNOLOGIES CORPORATION
By   
Attest:  
Date:  


        A-11